République Démocratique du Congo
Isangi, le 25 avril 2016

a

Ministère des Affaires Foncières

[2016

DE 2469 3/MIN/AFEF/CTI/TSHO _1/052

Direction des Titres Immobiliers

Circonscription Foncière de Tshopol- Transmis copie pour information à :

- Monsieur le Directeur Chef de

Division de Titres Immobiliers-
ISANGL.- Service des Titres Immobiliers _ _
- Monsieur PAdmimistrateur de
| Annexe Commune deTerritoire d'Isangi-
NET M - Monsieur le Chef de Division
: _ V/0.M/N° DG/060/015 DU 29/07/2015 - du Cadastre/  TSHOPOI-
térd : Projet Contrat d'Emphytéose ; ï SZ ANGL EM TIET
Parcellen® :_ SR.653- ERP NE
Demune  : phtéritoie d'isangr- A Monsieur le Directeur Général ___
à Localité Lileko-NordIl- de la Sociéte Plantations et __
Huileries du Congo, S-A (PHC)
| Lssste Ne NN 4

l'honneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment
nés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n°_ _SR.653-
lée dans le Cermmunre, Territoire de  Isangi, Localité Lileko-Nord Il CAANAM TT ERTA
> vous occupez en vertu de : __ Certificat d'Enregistrement Vol. CK- 99 Folio LIRE EEE SR LES
du dix-huit décembre mil neuf cent quarante six.-
qu'après le paiement de la somme repr

FC 88.763,85

L

ous signale que votre contrat n'interviendra jse ci-dessous
“répartie comme Suit :

- Prix de référence du terrain à LS
; De 0 000 0 0 00.00 0.
- Taxe d'établissement du contrat û EX À RAR
_- Taxe de P.V. de mise en valeur E Li Er ANRERESIIES
- Taxe de Certificat d'enregistrement NU TTALTVANLIL ESS Va
à 1 _- Note d'usage Re OT TO LE TT PT
ét - Frais de mesurage et bornage FC 13.950,00 phil
AGE - Frais de consultation JUN TA TENTE EN MALAS
ARR - Frais croquis CR TE ET ES
25200 7 Occupation, EZVISOUE à 31/12/2016 STI LCR RNUL LE

PARA = {l;,7- Re

RNA: TOTAL

| DEDUIRE : montant déjà payé suivant quittance n° pets LAPS EAN ce
A TOTAL :

verser en espèces entre les mains du Comptable des Titre

Mb à... —- > Lt VER ARTS MRPRULSE
sera délivrée doit m'être présentée ou transmise en communication en mên

EUX EXE plaires du Contrat d'Emphytéose endéans le mois de la réception de
sage d'identité ci-jointe. ®
2

k
&

Fr

BLIQUE DEMOCRATIQUE DU CONGO Isangi, le 25 Avril 2016.

rs KEŸ

ANISTERE DES AFFAIRES FONCIERES

RCONSRIPTION FONCIERE TS
| HOPO I! N° 2.469.3/MIN/AFF/CTI/TSHO.I/05
JIVISION DES TITRES IMMOBILIERS ER Ne ide
ISANGI
Transmis copie pour information à :
Téls : >
08114$0087 —-0810126700 - Monsieur le Comptable Public des Titres

Immobiliers Tshopo 1 à Isangi.
- Monsieur le Chef de Ressort de la Régie
Provinciale des Recettes de la Province de la
Tshopo à Isangi.
I EN DR A
A: : a À Monsieur le Directeur Général de la Société
ie Plantations et Huileries du Congo S.A (PHC)

Contrat à la signature à Kinshasa.
srrain n° S.R 653
erritoire de ISANGI
d'emphytéose

Monsieur,

O.M n° DG/060/015 du 29 juillet 2015

Me référant à votre lettre/
cole, situé dans le

nscrit sous le n° SR 653 à usage agri
la présente, deux exemplaires

êtus de votre signature

lle vous sollicitez le titre de propriété pour votre Terrain i
> d'ISANGI, localité LILEKO NORD Il, j'ai l'honneur de vous faire parvenir en annexe à
jet de contrat d'emphytéose tout en Vous priant de bien vouloir me les renvoyer dûment rev

« L'EMPHYTEOTE » accompagnés du bordereau de versement.

Ce contrat est établi aux conditions suivantes :

Taxe d'établissement contrat : FC 4.650.00
: FC 1.860.00

Taxe croquis

Note d'usage : FC 1.395.00

s techniques :FC 930.00
:FC 465.00

mIStTaUMtS

TOTAL A PAYER : FC 9.300.00
RE : Montant déjà payé suivant quittance an ee mens steam QU ms ccocnomemanennenonsenneannn manne nns ones

Je vous signale que l'intervention de votre contrat est conditionnée

nt de la somme détaillée ci dessus, montant que je vous demande de bien vouloir verser en espèces au
00150-1228522-35/CDF ouvert au nom de la Régie Provinciale des Recettes de la Province de la Tshopo à la

Commerciale Du Congo (BCDC) à Kisangani.

Votre désintéressement sera considéré comme la renonciation

rande qui sera d'ailleurs classée sans suite.

Veuillez agréer, Monsieur, l'assurance de ma considération

LE CONSERVATE

à DES ANNEES
ON
MCE.
Vi LNCA\er KIÏTCHO BOKAKY

CHEF de Division

en

— — EEE EC" ge mme

re -
es
